                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:19-CV-398-FL


 MICHAEL TYLER MCCORMICK                         )
                                                 )
                         Plaintiff,              )
                                                 )
       v.                                        )                     ORDER
                                                 )
 SECRETARY OF VETERANS AFFAIRS,                  )
                                                 )
                         Defendant.              )


        This matter comes before the court on pro se plaintiff’s motion for leave to proceed in

forma pauperis (DE 1) and frivolity review pursuant to 28 U.S.C. § 1915(e). United States

Magistrate Judge Robert T. Numbers, II, entered memorandum and recommendation (“M&R”),

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), wherein it is

recommended that the court dismiss plaintiff’s complaint due to failure to state a claim upon which

relief can be granted and deny as moot plaintiff’s application to proceed in forma pauperis.

Plaintiff did not file objections to the M&R, and the time to do so has passed. In this posture, the

issues raised are ripe for ruling.

        The court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Because no objections

have been filed, the court reviews the magistrate judge’s findings and conclusions only for clear

error, and need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).
       Upon careful review of the M&R, the court finds the magistrate judge’s analysis to be

thorough, and there is no clear error. Therefore, the court hereby ADOPTS the recommendation

of the magistrate judge as its own. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

and plaintiff’s application to proceed in forma pauperis is DENIED AS MOOT. The clerk is

DIRECTED to close this case.

       SO ORDERED, this the 15th day of January, 2020.

                                                         _____________________________
                                                         LOUISE W. FLANAGAN
                                                         United States District Judge




                                             2
